                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 GLENN NELSON and DAWN KNOLL,                        Case No. 21‐CV‐1397 (PJS/LIB)

                      Plaintiffs,

 v.                                                              ORDER

 MARSHALL CO SHERIFF DEPT,

                      Defendant.

       Plaintiffs Glenn Nelson and Dawn Knoll filed this action in the United States

District Court for the District of Maryland on June 1, 2021, challenging their Minnesota

convictions and associated fines for unauthorized use of disability parking spaces and

vehicle certificates. ECF No. 1. Both Nelson and Knoll also filed applications to

proceed in forma pauperis (“IFP”). ECF Nos. 2, 3. Finding no discernable connection

between this lawsuit and the State of Maryland, the District of Maryland transferred

this action to this Court in an order dated June 14, 2021. ECF No. 5. For the reasons that

follow, this Court now dismisses the complaint without prejudice for lack of subject‐

matter jurisdiction and denies plaintiffs’ IFP applications as moot.

       According to publicly available court records, both Nelson and Knoll were cited

in July 2018 for parking in or obstructing access to a disability parking area in violation

of Minn. Stat. § 169.346, subd. 1(1). Nelson was also charged with one additional count

of unauthorized use of a parking certificate for a physically disabled person in violation
of Minn. Stat. § 169.345, subd. 4. Both Nelson and Knoll pleaded not guilty, and in

September 2018, both Nelson and Knoll were convicted and ordered to pay a $135 fine.1

       Almost three years later, Nelson and Knoll commenced this lawsuit. No cause of

action is cited or even alluded to in the complaint. The sole factual allegations are as

follows:

              Glenn has a handicap tag—and was still fined even after
              going to court[.] Dawn was fined even though she was not
              driving her vehicle—Glenn was—plus the vehicle was
              parked in front of the court house where there are cameras
              all over!

ECF No. 1 at 6.2

       The complaint asserts no reason why a federal court would have subject‐matter

jurisdiction over this lawsuit, and this Court can discern none. See Kokkonen v. Guardian

Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) (stating that “the burden of establishing”

subject‐matter jurisdiction “rests upon the party asserting jurisdiction”). No federal


       1
        See State v. Nelson, No. 45‐VB‐18‐225 (Minn. Dist. Ct. filed July 18, 2018); State v.
Knoll, No. 45‐VB‐18‐215 (Minn. Dist. Ct. filed July 10, 2018). Nelson was convicted of
unauthorized use of a parking certificate for a physically disabled person. The charge
that he parked in or obstructed access to a space reserved for people who are physically
disabled was dismissed.
       2
        Nelson and Knoll attached 106 pages of exhibits to their complaint. Many of
these pages are related to the disability‐parking citations described above. See ECF
No. 1‐2 at 1–53. There are also several pages of exhibits related to a March 2019 traffic
citation issued to Nelson after he drove into a ditch and admitted to taking medications
that could affect his driving. See ECF No. 1‐2 at 54–106. It is unclear what relevance, if
any, these exhibits have to this lawsuit.

                                             -2-
cause of action is alleged, nor have plaintiffs plausibly alleged a basis for asserting

diversity jurisdiction.3 See 28 U.S.C. §§ 1331, 1332. Accordingly, this matter is

dismissed without prejudice for lack of subject‐matter jurisdiction. See 28 U.S.C.

§ 1915(e)(2)(B)(ii); Fed. R. Civ. P. 12(h)(3).

                                            ORDER

       Based on the foregoing, and on all of the files, records, and proceedings herein,

IT IS HEREBY ORDERED THAT:

       1.      This action is DISMISSED WITHOUT PREJUDICE for lack of subject‐

               matter jurisdiction.




       3
         As an initial matter, a sheriff’s department is not a legal entity subject to suit.
See, e.g., De La Garza v. Kandiyohi Cnty. Jail, 18 F. App’x 436, 437 (8th Cir. 2001) (per
curiam). This fact alone is sufficient to warrant dismissal of this lawsuit. See id.

        If an appropriate entity were named, such an entity would presumably be either
an “arm” or a “political subdivision” of the State of Minnesota. Compare McMillian v.
Monroe County, 520 U.S. 781, 793 (1997) (holding that “Alabama sheriffs, when executing
their law enforcement duties, represent the State of Alabama, not their counties”), with
Dean v. County of Gage, 807 F.3d 931, 942 (8th Cir. 2015) (applying McMillian factors and
holding that Nebraska sheriff was representing county, rather than state). See also Pub.
Sch. Ret. Sys. of Mo. v. State St. Bank & Tr. Co., 640 F.3d 821, 826–27 (8th Cir. 2011)
(applying same analysis of when an entity is an “arm of the state” for Eleventh
Amendment purposes to citizenship analysis under § 1332(a)(1)). If the former, this
Court would lack subject‐matter jurisdiction under § 1332 because “a State is not a
‘citizen’ for purposes of the diversity jurisdiction.” Moor v. Alameda County, 411 U.S.
693, 717 (1973). If the latter, this Court would still lack subject‐matter jurisdiction under
§ 1332 because Nelson and Knoll assert that they are residents of, and appear to be
domiciled in, Minnesota. See ECF No. 1 at 2.

                                                 -3-
     2.     The applications of plaintiffs Glenn Nelson and Dawn Knoll to proceed in

            forma pauperis [ECF Nos. 2, 3] are DENIED AS MOOT.

     LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: July 14, 2021                      s/Patrick J. Schiltz
                                          Patrick J. Schiltz
                                          United States District Judge




                                        -4-
